Citation Nr: 1454776	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable initial disability rating for right thumb arthritis prior to February 16, 2011.

2.  Entitlement to a disability rating in excess of 10 percent for right thumb arthritis from February 16, 2011 through February 9, 2012, and, from May 1, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from August 2000 through January 2006 and from September 2007 through February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for a right thumb tendon disorder with chronic pain and weakness, effective February 28, 2008, with a noncompensable initial disability rating.  The Veteran perfected a timely appeal in which he challenged the assigned initial disability rating.

In the course of subsequent development, the RO issued an April 2011 rating decision in which it granted the Veteran a higher 10 percent disability rating, effective from February 16, 2011.  In a May 2012 decision, the RO assigned a temporary total 100 percent disability rating for convalescence following right thumb surgery, effective from February 10, 2012, followed by reassignment of the 10 percent disability rating, effective from May 1, 2012.  Through this history, the Veteran has maintained his appeal for higher disability ratings.

Testimony was received from the Veteran during an October 2014 video conference hearing.  A transcript of this testimony is associated with the claims file.

As discussed in detail below, the evidence in this case shows that the Veteran's disability has been more accurately diagnosed as right thumb arthritis.  The Board has recharacterized the issues on appeal in order to reflect that diagnosis.

The issue of the Veteran's entitlement to a disability rating in excess of 10 percent for right thumb arthritis, for the period from May 1, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For all periods prior to February 10, 2012, the Veteran had right thumb MP joint arthritis that was manifested primarily by chronic pain, decreased right thumb strength and endurance, and decreased motion that was not productive of any gap between the thumb pad and the fingers.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent, and no more, for right thumb arthritis prior to February 16, 2011 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, and 5228 (2014).

2.  The criteria for a disability rating in excess of 10 percent for right thumb arthritis from February 16, 2011 through February 9, 2012 are not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, and 5228 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a pre-rating January 2009 letter notified the Veteran of the information and evidence needed to substantiate his claim for service connection for a right thumb disorder.  Consistent with Dingess, the letter also notified the Veteran of the process by which disability ratings and effective dates are assigned for service-connected disabilities.  After the Veteran was afforded a reasonable opportunity to respond, his service connection claim was adjudicated and granted in the RO's April 2009 rating decision.  The notification provided in the January 2009 letter would also apply to the "downstream" issue of entitlement to a higher initial disability rating for the Veteran's service-connected right thumb disability.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, claims submissions, lay statements, identified and relevant private treatment records, VA treatment records, and hearing transcript have been associated with the record.  During the course of this appeal, the Veteran was afforded a VA examination of his right thumb and hand in February 2009 and March 2012.  These examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the symptoms and severity of his right thumb disability for all appeal periods contemplated by this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where there is a question as to which of two ratings applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA's defined and consistently applied policy is to administer the law under a broad interpretation; however, in a manner that is consistent with the facts shown in each case.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Here, the Veteran's right thumb disability, which was characterized by the RO as a "right thumb tendon injury with chronic pain and weakness," has been rated pursuant to the criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5228.  Under DC 5228, which states the rating criteria for disabilities due to loss of motion of the thumb, a noncompensable disability rating is assigned where there is limitation of motion of the thumb which results in a gap of less than one inch (2.5 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent disability rating is warranted where loss of thumb motion results in a gap of one to two inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A maximum schedular 20 percent disability rating is assigned for loss of thumb motion that causes a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Ratings under DC 5228 are the same, regardless of whether the disability in question involves the thumb on the major (dominant) or minor hand.  Id.

Although the Veteran has not urged expressly the application of any other specific rating criteria, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that other criteria for rating thumb disabilities are available under DC 5224.  This criteria, however, contemplates disabilities due to ankylosis of the thumb.  Ankylosis has been defined as, "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 69 (4th ed. 1997)).  As discussed below, the evidence shows that the Veteran has undergone multiple surgeries on his right thumb, including a 2008 surgery in which an anchor was placed in his thumb.  Still, as discussed in greater detail below, the evidence does not show actual ankylosis in the thumb.  As such, DC 5224 is not for application in connection with the Veteran's right thumb disability.

The Board also notes that still other rating criteria are available under DC 5010, which pertains to traumatic arthritis that has been substantiated by x-ray findings.  To the extent that the evidence discussed below does indeed show radiological findings of traumatic arthritis in the Veteran's right thumb, DC 5010 may be applied in rating the Veteran's right thumb disability.  The Board notes, however, that the criteria under DC 5010 instruct that such disabilities are rated as degenerative arthritis.  In turn, DC 5003, which states the criteria for rating degenerative arthritis disabilities, provides that, disabilities rated under that code are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (in this case, DC 5228).  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate rating code, a rating of 10 percent is warranted for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Additionally, DC 5003 provides that, even in the absence of limitation of motion, a 10 percent disability rating is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent disability rating is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  These ratings will not be combined with any ratings that are assigned on the basis of limited motion.

Disabilities of the musculoskeletal system, such as the Veteran's right thumb disability, are defined primarily by the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the evidence on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The relevant evidence includes a February 2009 VA examination, during which, the Veteran reported pain in his right thumb with activity, which he described as being a seven out of 10 in severity.  According to the examiner, the Veteran did not immobilize it or medicate it, and he denied have any flare-ups.  The Veteran reported that he was working as a fire fighter and that he did experience problems in his thumb while working.  Overall though, the examiner noted that the Veteran seemed to be able to get through pain symptoms while on the job by concentrating on his work and ignoring the pain.

On examination, the Veteran demonstrated MP joint flexion to 70 degrees and PIP joint flexion to 90 degrees.  The Veteran was apparently able to easily touch the base of the palm at the MP joint of the fifth finger.  Demonstrated strength in the right thumb was moderately decreased due to pain.  Repetitive motion was not productive of any additional loss of motion or other function.  X-rays of the thumb were negative.  Curiously, the examiner states later in his opinion that there was, "0 degrees of flexion of both of those joints."  It is unclear from the report as to which joints the examiner was referring.  Nonetheless, given the examiner's earlier statements in the record and the descriptions of the extent of motion demonstrated by the Veteran, it does not appear that the examiner is referring to the Veteran's right thumb.

During VA treatment in July 2009, the Veteran reported that pain in his right thumb was worsening and radiating.  An examination at that time apparently revealed limited motion of the thumb, although specific ranges of motion in the thumb are not reported.

In his NOD, which received by the Board in July 2009, the Veteran reported that was having some difficulty at work with activities such as using hand tools, ladders, construction hose lines, physical training, and daily cleaning around the fire station.  He also reported ongoing difficulties with household tasks such as using a television remote and using the telephone.

Records from follow-up VA treatment in March 2010 showed that the Veteran had good motion in his thumb, but that he was still having throbbing pain after gripping objects for more than a couple of minutes.  He was referred to the hand surgery department, where x-rays revealed the presence of early arthritis in the radial aspect of the right thumb.  A Lidocaine injection was administered.

In his March 2010 substantive appeal, the Veteran continued to report difficulties with his occupation due to his right thumb problems.  In that regard, he asserted that he was not able to use a splint at work, and therefore, his thumb was constantly exposed and painful.  He also reported that he had flare-ups in his thumb pain which he described as being a seven out of 10 in severity.

In February 2011, the Veteran returned for VA treatment with complaints of ongoing stiffness and decreased motion in his right thumb.  At that time, the Veteran stated that such symptoms had been essentially constant since his initial in-service injury in 2008.  According to the Veteran, pain in his thumb was precipitated by ordinary activities such as writing.  Still, he stated that he continued to work on a full time basis as a fire fighter.  An examination of the thumb revealed 30 degrees of MP joint flexion and 90 degrees of IP joint flexion.  No information was provided as to the extent of any space between the Veteran's thumb pad and fingers.  A second Lidocaine injection was provided.

During VA treatment in January 2012, the Veteran continued to report pain and stiffness in his thumb.  He stated again that he had difficulty performing tasks such as holding the telephone with his right hand.  X-rays again revealed mild arthritis of the right thumb MP joint.

In February 2012, the Veteran underwent a right thumb MP arthrodesis to remove hardware that had been placed in the thumb in his first 2008 surgery.  The records from the post-surgical follow-up indicate a normal recovery without complications.  The Veteran was released from work through April 20, 2012.  As noted previously, the Veteran has already been provided a temporary total 100 percent disability rating for convalescence following right thumb surgery, for the period from February 10, 2012 through April 31, 2012.  As the Veteran already received the maximum allowable benefit for his right thumb disability during that period, the Board will not consider that period in connection with this appeal.

The Veteran was afforded a VA examination of his right thumb and hand in March 2012.  Although this examination was performed within the period in which the Veteran was provided a temporary total 100 percent disability rating, the Board nonetheless summarizes the findings from that examination to lend context as to the extent of the Veteran's right thumb disability moving forward from that point.  Notably, the Veteran reported that he was having ongoing pain and weakness in his thumb, as well as newly reported symptoms of numbness and tingling in the tip of his thumb.  He stated that he was using a brace over his right thumb regularly.  

An examination of the thumb revealed pain with palpation of the thumb.  Muscle strength of the right thumb was decreased slightly to 4/5.  The Veteran demonstrated loss of motion that was manifested by inability to touch the base of the proximal crease of his palm with his thumb; however, no distance was noted between the gap between the thumb pad and the fingers.  Similarly, no gap was seen between any of the fingertips and the proximal transverse crease of the palm, nor was there evidence of painful motion in attempting to touch the palm with the fingertips.  No evidence was seen of any limitation of extension or painful motion of the index or long finger.  Repetitive motion of the thumb and fingers revealed no evidence of any additional loss of motion.  No evidence of ankylosis was observed.  Pain was observed during palpation over the right thumb.  X-rays of the right thumb and hand revealed post-surgical changes in the right hand and thumb, to include surgical pinning of the first metacarpophalangeal joint.  Overall, the examiner concluded, the Veteran's functional loss consisted of decreased motion of the right thumb, pain on movement, and a residual linear surgical scar that measured 6.5 centimeters by 0.2 centimeters.  The examiner noted further that the Veteran's right thumb disability interfered with his manual dexterity in his dominant right hand, and thus was impacting the Veteran's occupational functioning.

Overall, the evidence pertinent to the period before February 16, 2011 shows that the Veteran's right thumb disability was manifested by residual mild arthritis of the right thumb with associated symptoms of pain, decreased strength and endurance, and decreased motion that was not productive of any gap between the thumb pad and the fingers.  Given the extent of right thumb motion demonstrated by the Veteran prior to February 9, 2012, the Veteran is not entitled to a compensable disability rating under DC 5228 based strictly on loss of thumb motion.  Still, under DC 5003, notwithstanding the fact that the extent of demonstrated lost thumb motion does not meet the criteria for a compensable rating, the Veteran is entitled to a 10 percent disability rating, since the evidence does include radiological findings of arthritis in the thumb and some degree of associated lost motion.

The Board finds, however, that a disability rating higher than 10 percent may not be awarded at any point during the period before February 9, 2012.  In that regard, the Board notes again that the extent of lost thumb motion does not meet the criteria for a 10 percent disability rating, let alone a 20 percent disability rating under DC 5228.  Applying the criteria under DC 5003, the Board notes that the evidence does not show any periods of incapacitation prior to February 9, 2012.  Also, even though the evidence shows clearly radiological evidence of mild arthritis in the thumb, there is no indication in the record that the resulting loss of motion attributable to that arthritis resulted in any impairment of any joints other than the right thumb.  As such, it cannot be said that the loss of motion associated with the Veteran's right thumb disability has involved two or more major joints or minor joint groups.  Under the circumstances, a disability rating higher than 20 percent also may not be awarded under DC 5003.  

In considering the other provisions under 38 C.F.R., Parts 3 and 4, as mandated under Schafrath, the Board has also considered the application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that the manifestations from the Veteran's right thumb arthritis and the associated loss of motion and other functional impairment depict an exceptional disability picture that renders inadequate the available schedular criteria.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Board is mindful that the pain symptoms, weakness, and loss of strength in the right thumb have resulted in some difficulty in the Veteran performing his occupational duties as a fire fighter.  Nonetheless, the Veteran has been able to return to work on a full time basis without any apparent interruption in his employment status.  Moreover, a comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the selected rating criteria reasonably describe the Veteran's disability levels and symptomatologies.  As discussed above, higher ratings are available under the selected code provisions; however, the Veteran's right thumb disability has not been productive of the manifestations or disability picture required for a higher disability rating under those criteria.  As such, it cannot be said that the available schedular ratings are inadequate.  Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected right thumb disability, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings, beyond those already contemplated and provided in this decision, are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings. As such, there is no basis for further staged disability ratings in this case.

In view of the foregoing, the Veteran is entitled to a 10 percent initial disability rating, and no more, for right thumb arthritis prior to February 16, 2011.  To that extent, this appeal is granted.  However, the Veteran is not entitled to an initial disability rating in excess of 10 percent for the period from February 16, 2011 through February 9, 2012.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial disability rating of 10 percent, and no more, for right thumb arthritis, prior to February 16, 2011, is granted subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent for right thumb arthritis from February 16, 2011 through February 9, 2012 is denied.


REMAND

In relation to the issue of the Veteran's entitlement to a disability rating higher than 10 percent for right thumb arthritis for the period from May 1, 2012, the Veteran testified during his October 2014 video conference hearing that he is experiencing more diminished motion of his right thumb.  Indeed, some degree of lost thumb motion was physically demonstrated by the Veteran during the hearing, although the precise degree of motion could not be ascertained visually.  The Veteran testified further that he experiences ongoing functional impairment marked by increased pain, fatigue, and cramping after activitiy.  He stated that he was only able to perform his work as a fire fighter by delegating his duties based on his relatively higher rank, and, because his superiors permitted him to skip certain training exercises in order to rest his right thumb.

In all, the Veteran's testimony suggests that he has experienced worsening of his right thumb arthritis since his most recent VA examination in March 2012.  Under the circumstances, the Veteran should be afforded a new VA examination to reassess the nature and severity of his right thumb arthritis.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered any other treatment for his right thumb since February 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for a disability rating in excess of 10 percent for right thumb arthritis from May 1, 2012.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is arranging for him to undergo a new VA examination of his right thumb.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided treatment for his right thumb since February 2014.

2.  Obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination of his right thumb, to be performed by an appropriate examiner, to determine the current symptoms and severity of his right thumb arthritis.

The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran and range of motion testing of the thumb.  Upon review of the record and examination of the Veteran, the examiner should address the following questions:

(a) what are the ranges of motion in the Veteran's right thumb?  At the endpoint of thumb motion attempting to oppose the fingers with the thumb, is there any gap between the thumb pad and the fingers?  If so, how wide is the gap (expressed in centimeters)?

(b) other than diminished range of right thumb motion, what are the other manifestations and residuals associated with the Veteran's right thumb disability? 

(c) discuss the impact of the Veteran's right thumb disability on his ability to perform daily activities and occupational functioning.

In rendering the requested opinions, the examiner should consider all relevant evidence, to include the findings from the examination, the Veteran's lay assertions, the Veteran's hearing testimony, and the contemporary treatment records.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.
 
4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

5.  After completion of the above development, the issue of the Veteran's entitlement to a disability rating in excess of 10 percent for right thumb arthritis from May 1, 2012 should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


